UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6695



JOSEPH A. BELL,

                                             Petitioner - Appellant,

          versus


MICHAEL A. ZENK,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02068-BO)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph A. Bell, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Bell v. Zenk, No. 5:07-hc-02068-BO (E.D.N.C.

Apr. 26, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -